Citation Nr: 0718590	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-17 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right and left ankles.

2.  Entitlement to service connection for arthritis of the 
right and left hips.

3.  Entitlement to service connection for residuals of a low 
back injury, multilevel degenerative changes of the lumbar 
spine.  

4.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1970; February 1974 to June 1975; and September 1980 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2004, a statement 
of the case was issued in April 2005, and a substantive 
appeal was received in June 2005.

The Board notes that the January 2004 RO rating decision also 
denied service connection for arthritis of the knees.  The 
veteran's May 2004 notice of disagreement did not address the 
issue, nor did the June 2005 substantive appeal, although the 
veteran expressly referred to the other issues.  Moreover, a 
June 2005 letter from the veteran's representative also 
expressly listed the other issues, but did not mention any 
issue involving the knees.  The issue of service connection 
for arthritis of both knees was addressed at a November 2005 
RO hearing, and the RO then issued a supplemental statement 
of the case listing the knee issues in March 2006.  However, 
a subsequent RO memorandum reflects that the RO later 
realized that the knee issues had not been timely appealed, 
and the knee issues were not certified to the Board on 
appeal.  Moreover, subsequent argument from both the local 
and regional offices of the veteran's representative have not 
listed the knee issues.    




REMAND

On his June 2005 substantive appeal, the veteran checked the 
appropriate box to indicate that he wished to appear at a 
Board hearing at the RO.  In a June 2005 letter, the 
veteran's representative noted that the veteran has requested 
a Board hearing, but asked that "the veteran first be 
provided with a Decision Review Officer hearing..."  A hearing 
was conducted before an RO Decision Review Officer in 
November 2005.  

The Board's reading of the June 2005 letter from the 
veteran's representative is that the veteran was asking for 
an RO hearing to be followed by a Board hearing.  The record 
does not appear to reflect any withdrawal of the Board 
hearing request.  In fact, the veteran's representative again 
noted in a July 2006 Statement of Accredited Representative 
in Appealed Case that the veteran had requested a Board 
hearing in his substantive appeal.  Nevertheless, the 
representative did not indicate that the Board hearing 
request had been withdrawn.  Under the circumstances, the 
Board believes that there is still a clearly expressed 
request for a Board hearing at the RO and that appellate 
review is not proper at this time. 

Accordingly, the case is hereby REMANDED for the following 
actions:

The veteran should be scheduled for a 
Board hearing at the RO (either by 
videoconference or before a Veterans Law 
Judge sitting at the RO (Travel Board), 
as the veteran may elect).  After the 
Board hearing is conducted, or in the 
event the veteran cancels his Board 
hearing request or otherwise fails to 
report for the scheduled Board hearing, 
the case should be returned to the Board 
for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


